department of the treasury internal_revenue_service uil tax_exempt_and_government_entities_division date number release date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope form 886a name of taxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended december 20xx december 20xx issue sec_1 does qualify as an insurance_company under sec_501 for the years beginning january 20xx if under sec_501 can does not qualify as an insurance_company rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 c if granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 is it entitled to relief under internal_revenue_code sec_7805 can not rely on the determination_letter if granted by the service allowing it to claim tax exempt status pursuant to under sec_501 what is the effective date of the revocation can not rely on the determination_letter if granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 based on the facts that it does not meet the requirements of an insurance_company under sec_501 what are the tax consequences can not rely on the determination_letter does qualify as an insurance_company under if sec_501 does it meet the other requirements under sec_501 c for tax exemption if sec_501 can rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 c does not meet the other qualifications under if does not meet the other qualifications under sec_501 c is it entitled to file an election under sec_831 b and be taxed only on its investment_income form 886-a rev department of the treasury- internal_revenue_service page -1- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx if granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 based on the facts that it does not meet the requirements of sec_501 what are the tax consequences for years beginning january 20xx can not rely on the determination_letter facts was formed in the state of pursuant to created a nonprofit entity to be known as the revised statutes for the purpose of is to assure the availability of appropriate health insurance to the state residents on an affordable basis there are two separate and distinct reinsurance funds the and the this organization is the second fund that was created a plan of operations for the plan states the following gives the details on how the organization will operate pursuant to the board_of directors of the for plan of operations board hereby establishes this membership- an as defined in as defined in for and a purpose of the program- to reinsure for a basic or standard health benefit plan the level of coverage provided and for any other plan up to the level of coverage provided in a basic or standard health benefit plan purpose- the plan ensure the fair reasonable and equitable administration of the program of reinsurance provide for the sharing of the gains and losses of the program of reinsurance on an equitable basis form 886-a rev department of the treasury- internal_revenue_service page -2- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - form 886a i name oftaxpayer department of the treasury- internal re enue service explanation of items schedule no or exhibit year period ended december 20xx december 20xx establish procedures for the handling and accounting for the assets of the program of reinsurance and for the annual fiscal reporting to the commissioner establishing procedures for selecting an administering carrier and set forth the powers and duties of the administering carrier establish procedures for reinsuring risks pursuant to the program of reinsurance establishing procedures for collecting assessments to pay claims and administrative expenses_incurred or estimated to be incurred by the program of reinsurance establishing a methodology for applying the minimum amount of claims and the maximum liability of the reinsuring or individuals reinsuring carrier provide for any additional matters necessary to carry out and administer the program of reinsurance board members- appointed by the commissioner as well as who represent carriers that provide health_insurance_coverage persons who represent small employers and eligible persons and the commissioner reinsure for basic or standard health_maintenance_organization hmo preferred provider organization ppo or indemnity health benefit plan pursuant to offered by a carrier of did not provide a copy of their exemption_letter during the examination based on the service's records tax exempt status under internal_revenue_code irc c was granted in march of 19xx the form_990 filed by selected for examination to determine whether the organization remains qualified under sec_501 the code section was modified starting in 20xx adding new limitations and requirements for qualification for the years ended december 20xx 20xx were in response to the information_document_request lor issued with original letter the organization stated that there were no carriers that were participating in the program at the present time the only income that was received was investment_income in review of the documents received from income received was from investment_income only investment_income was reported on the form_990 it was verified that the only form 886-a rev department of the treasury- internal_revenue_service page -3- form 886a i name oftaxpayer depa1 ment of the treasury- internal_revenue_service explanation of i terns schedule no or exhibit year period ended december 20xx december 20xx assessments were made against seven different companies that were reported as changes to net assets or fund balances and not as income on the returns the assessments were made to keep the organization operational in case there was a need for it in the future assessments were made to cover the administrative and professional fees charged to the organization a breakdown of the two years can be seen in the chart below premiums earned other investment_income total gross_receipts percentage- gross premium reinsurance income to gross_receipts 20xx dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure during both years there were no claims filed or paid there were no participants to file any claims only expenses_incurred during both years included professional fees and administrative fees no reserves were maintained since there were no potential claims to be filed or to be paid as stated above considered a domestic organization for tax purpose was not filed or applicable was formed in the state of so a d election to be an election under sec_831 b has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately form 886-a rev department of the treasury- internal_revenue_service page -4- form 886a i name oftaxpayer department of the treasury - internal_revenue_service explanation of i terns schedule no or exhibit year period ended december 20xx december 20xx law and analysi sec_1 does sec_501 for the years beginning january 20xx qualify as an insurance_company under has had no participants in the program during the years under as stated above examination no premiums have been collected no claims have been filed or payments made no reserves maintained the only activity being conducted by is the maintaining of investment accounts and receiving investment_income from those accounts neither sec_501 c nor its corresponding regulations define an insurance_company subchapter_l of the code i r c sections however addresses the taxation of insurance_companies the term_insurance company has the same meaning under sec_501 as it oes in subchapter_l see h conf_rep no 99th cong 2nd sess vol ii reprinted in vol c b sec_816 formally sec_801 defines a life_insurance_company as part of this definition sec_816 provides the term 'insurance company' means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 defines an insurance_company as a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code 's primary and predominant business activity is not the issuing of in this case insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies is not involved in either of these two activities its sole purpose form 886-a rev department of the treasury- internal_revenue_service page -5- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx right now is to collect investment_income from the investment accounts and assess companies if necessary another aspect to consider in this case is that there is no insurance_contract that provides both risk shifting and risk_distribution in 96_tc_18 a case affirmed by the h circuit the tax_court adopted a three-part test the three parts consist of is the risk an insurance risk is there risk shifting and risk_distribution and is there insurance in its generally accepted sense neither the internal_revenue_code nor the regulations specifically define the term_insurance contract the courts have generally required that a transaction involve both risk shifting from the insured's perspective and risk_distribution from the insurer's perspective in order to be characterized as insurance helvering v legierse u s big_number gulf oil corp v commissioner f 2d big_number 3rd cir risk shifting occurs when a person facing the possibility of a loss transfers some or all of the financial consequences of the loss to the insurer revrul_88_72 c b clarified by revrul_89_61 c b the risk transferred pursuant to an insurance_contract must be a risk of economic loss 66_tc_1068 aff'd 572_f2d_1190 'h cir cert_denied 439_us_835 it is exam's position that risk_distribution requires both a distribution of exposure units and a distribution of a pool of premiums in addressing distribution courts have focused on one or the other but no case has address both risk_distribution of exposure units refers to the operation of the statistical phenomenon known as the the law of large numbers when additional statistically independent risk exposure units are insured although the potential total losses increase there is also an increase in the predictability of average loss this increase in the predictability of the average loss decreases the amount of the capital that an insurance_company needs per risk unit to remain at a given solvency level see revrul_89_61 c b the courts have not spent a great deal of time explaining what they mean by risk_distribution no court has squarely held that there can be no risk_distribution if there is only one or a few insureds a fair reading of the court opinions addressing the issue however supports the irs's position see 801_f2d_984 'h cir risk distributing is the spreading of the risk of loss among the participants in an insurance program see also 183_f2d_288 2nd cir such spreading is effectuated by pooling among unrelated insureds r isk distribution means that the party assuming the risk form 886-a rev department of the treasury- internal_revenue_service page -6- form 886a i name of taxpayer department of the treasury - internal_revenue_service explanation of i terns schedule no or exhibit year period ended december 20xx december 20xx distributes his potential liability in part among others 797_f2d_920 10th cir risk_distribution is accomplished where the risk is distributed among insureds other than the entity that incurred the loss see 401_f2d_464 5th cir the sixth circuit touched on the issue of risk_distribution in 881_f2d_247 6th cir noting that there was adequate risk_distribution where the captive insures several separate corporations within an affiliated_group and losses can be spread among the several distinct corporate entities the ninth circuit has also measured risk_distribution by explaining i nsuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir does not issue or reinsure any policies its only activity is collecting investment_income from their investment accounts there is no risk shifting and risk_distribution with has no insurance policies because also to show that claims and the payment of claims themselves claims there are no participants in the program so there is no need to have reserves is not an insurance_company is the lack of reserves to pay has no reserves to pay any therefore it is of the service's position that company under sec_501 to qualify for tax exempt status under sec_501 an organization must be operating as an insurance_company does not qualify as an insurance if sec_501 can rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 does not qualify as an insurance_company under to qualify for tax exempt status under sec_501 an organization must be operating as an insurance_company since insurance_company it does not qualify for tax exempt status under sec_501 c therefore it can not rely on the determination_letter granted by the service allowing it to does not qualify as an form 886-a rev department ofthe treasury- internal_revenue_service page -7- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of i terns schedule no or exhibit year period ended december 20xx december 20xx claim tax exempt status pursuant to sec_501 the organization's tax exemption should be revoked for years beginning january 20xx if granted by the service allowing it to claim tax exempt status pursuant to sec_501 is it entitled to relief under sec_7805 can not rely on the determination_letter an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service regulation sec_1_501_a_-1 revproc_2005_4 dollar_figure cross-referencing dollar_figure et seq c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued regulation sec_601_201 n ii revproc_90_27 1990_1_cb_514 any such changes must be reported to the service so that continuing recognition of exempt status can be evaluated the commissioner may revoke a favorable determination_letter for good cause regulation sec_1 a -1 a a favorable determination_letter may be revoked by written notice to the organization to whom the determination originally was issued regulation sec_601_201 m cross-referencing reg i revproc_90_27 1990_1_cb_514 if the commissioner revokes the tax exempt status of an organization the remaining question is whether the revocation should be applied prospectively or retroactively generally revocation of a determination_letter is prospective revproc_2007_4 dollar_figure cross-referencing dollar_figure et seq revocation of a determination_letter may however be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented regulation sec_601_201 n i revproc_90_27 revproc_2007_4 dollar_figure cross-referencing dollar_figure et seq in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute regulation sec_601_201 in cases where revocation is due to a material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect form 886-a rev department of the treasury- internal_revenue_service page -8- form 886a i name of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx as of the date of the material_change regulation sec_601_201 n i revproc_90_27 in any event revocation will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked regulation sec_601_201 n i under certain circumstances however the commissioner may in his discretion grant relief from retroactive revocation under sec_7805 of the code sec_7805 of the internal_revenue_code provides application to rulings the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_301_7805-1 of the regulations delegates authority grated by sec_7805 to the commissioner or the commissioner's delegate to request sec_7805 relief the organization must submit a statement in support of this application of sec_7805 b as described in revproc_2005_4 see also revproc_2005_5 the organization's statement must expressly assert that the request is being made pursuant to sec_7805 the organization's statement must also indicate the relief requested and give reasons and arguments in support of the relief requested it must also be accompanied by any documents bearing on the request the organization's explanation and arguments should discuss the five factors bearing on retroactivity listed in revproc_2005_4 cross-referencing as they relate to the situation at issue these five items are in effect the same as the factors provided in regulation sec_601_201 and m statement of procedural rules which states except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such a ruling if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in applicable law the determination_letter was originally issued for a proposed transaction and the taxpayer directly involved in the determination_letter acted in good_faith in reliance upon the determination_letter and revoking or modifying form 886-a rev department of the treasury- internal_revenue_service page -9- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx the determination_letter retroactively would be to the taxpayer's determinant if relief is granted under sec_7805 the effective date of revocation of a determination_letter is no later than the date on which the organization first received written notice that its exemption might be revoked regulation sec_601_201 n i 85_tc_743 aff'd 799_f2d_903 41h cir this does not preclude the effective date of revocation being earlier than the date on which the organization first received written notice that its exemption might be revoked virginia education fund v commissioner t c pincite the supreme court has held that the commissioner has broad discretion under sec_7805 and its predecessor in deciding whether to revoke a ruling retroactively 353_us_180 see also 381_us_68 the commissioner's determination is reviewable by the courts only for abuse of that discretion 85_tc_743 it is the service's position that the activities of the organization have changed dramatically compared to the organizing documents above if the organization were to seek exemption now based on its current activities there is a very high probability it would not receive a determination_letter from the service granting tax exempt status under sec_501 c the insurance activities that were conducted when the organization applied for exemption are no longer being conducted therefore it is appropriate for the commissioner to not grant relief from retroactive revocation of determination_letter if granted by the service allowing it to claim tax exempt status pursuant to under sec_501 what is the effective date of the revocation can not rely on the determination_letter effective date of revocation should be for years beginning january 20xx this is the first year under examination is not entitled to relief under sec_7805 the form 886-a rev department of the treasury- internal_revenue_service page -10- form 886a i name oftaxpayer department of the treasut ' - internal revenue settice explanation of items schedule no or exhibit year period ended december 20xx december 20xx if granted by the service allowing it to claim tax exempt status pursuant to sec_501 based on the facts that it does not meet the requirements of an insurance_company under internal_revenue_code sec_501 what are the tax consequences can not rely on the determination_letter since beginning january 20xx beginning january 20xx tax exempt status should be revoked for years would be responsible for filing forms for years if does qualify as an insurance_company under sec_501 does it meet the other requirements under sec_501 for tax exemption if for some reason then the question is whether c is considered an insurance_company under sec_501 c meets the other requirements to qualify under irc sec_501 c a exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- the gross_receipts of which for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee's family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence form 886-a rev department of the treasury- internal_revenue_service page -11- form 886a i name oftaxpayer department of the treasury - internal_revenue_service explanation of i terns schedule no or exhibit year period ended december 20xx december 20xx sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 c a to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee's family is an employee of another company exempt from tax under sec_501 these changes were applicable after date notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 c a of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 c a a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer's gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 d of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance form 886-a rev department of the treasury- internal_revenue_service page -12- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under sec_501 and the operation of during 20xx 20xx it was determined by the chart above that did not qualify for tax exempt status for years starting january 20xx was able to meet the dollar_figure gross_receipts limitation 20xx- dollar_figure 20xx- dollar_figure however it was not able to meet the requirement of gross premiums to gross_receipts 20xx- 20xx- as a non-stock company mutual gross_receipts 20xx- dollar_figure 20xx- dollar_figure but was unable not meet the requirement of premiums to gross_receipts 20xx- 20xx- did meet the requirement of under dollar_figure in to be qualified under sec_501 sec_501 c a i or a ii code had to meet all requirements either under irc did not meet the requirements under either section of the section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 c it states effective date- in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes date meets the requirements of sec_501 c a of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date and b on date is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or december 31' was not involved in a court ordered liquidation during 20xx and 20xx therefore section e does not apply to this organization form 886-a rev department of the treasury- internal_revenue_service page -13- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx based on the information above even if is considered an insurance_company they did not meet the requirements under sec_501 c and their tax exempt status should be revoked if under sec_501 can does not meet the other qualifications rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 to qualify for tax exempt status under sec_501 c an organization must be operating as an insurance_company as well as meet the other requirements under this code section since did not meet the other requirements it does not qualify for tax exempt status under sec_501 c therefore it can not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 c the organization's tax exemption should be revoked for years beginning january 20xx does not meet the other qualifications if under sec_501 is it entitled to file an election under sec_831 and be taxed only on its investment_income sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 b that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 form 886-a rev department of the treasury- internal_revenue_service page -14- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure big_number and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs dollar_figure a discusses the time for making elections under i it states in general that except as otherwise provided in this section the elections described in paragraph a of this section must be made by the later of- a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above sec_831 b for 20xx 20xx because it did not meet the requirements of regs dollar_figure a and therefore would be required to report all income and expenses on form 1120-pc for each year as of this writing the election has never filed either with the filing of the form_990 or separately when an election is filed it would only allow the organization to receive relief under sec_831 b in the year it is filed and all future years the election would not be retroactive to any prior years is not entitled to the relief under form 886-a rev department of the treasury- internal_revenue_service page -15- form 886a i name oftaxpayer department of the treasury - internal revenue sen ice explanation of items schedule no or exhibit year period ended december 20xx december 20xx if granted by the service allowing it to claim tax exempt status pursuant to sec_501 based on the facts that it does not meet the requirements of sec_501 what are the tax consequences for years beginning january 20xx can not rely on the determination_letter since beginning january 20xx years beginning january 20xx tax exempt status should be revoked for years would be responsible for filing forms 1120-pc for taxpayer's position unknown at the time of this writing summary it is the service's position based on the above facts law and analysis that the tax exemption status of for the years beginning january 20xx should be revoked based on not operating as an insurance_company thereby failing to meet the qualifications for exemption under i rc c forms would be required to be filed for years beginning january 20xx if it is determined that status should still be revoked because they have not met the other requirements of sec_501 c then forms 1120-pc would be required to be filed for years beginning january 20xx was operating as an insurance_company the tax exempt form 886-a rev department of the treasury- internal_revenue_service page -16-
